Citation Nr: 0516761	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-06 772A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel






INTRODUCTION

The veteran had active service from July 1972 to April 1974.

This appeal arises from a May 2001 rating decision of the 
Louisville, Kentucky Regional Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran does not currently suffer from a low back 
disability to include arthritis that was manifest in service, 
that was manifest within the initial post service year, or 
that is related to disease or injury during service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may arthritis be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On the June 1972 entrance examination, the spine was 
clinically evaluated as normal.

In January 1974, the veteran was placed on a limited physical 
profile for what was noted to be low back syndrome.  This 
condition was noted to be temporary.  

On the April 1974 separation physical examination, the 
veteran reported a history of recurrent back pain.  It was 
reported that he had been treated conservatively for low back 
pain in January 1974 with good results.  There had been no 
complications or sequalae.  On examination, the spine was 
clinically evaluated as normal.

An October 1995 medical report from Jeffrey Neal, M.D., 
indicates that the veteran had a five year history of joint 
pain and stiffness to include back pain.  On examination, the 
diagnoses included arthralgia and fibromyalgia.  A lumbar 
strain was noted in January 1996.

The veteran submitted a claim of service connection for a low 
back disability in February 2000.  He indicated that he had 
suffered a back injury in service in 1973 or 1974.  He noted 
having being placed on a limited physical profile for about a 
month and he further noted that back problems had continued 
since that time.  

By decision of the Social Security Administration (SSA) in 
September 2000, it was determined that the veteran was deemed 
eligible for SSA disability benefits due to multiple 
disabilities to include back disability.  Additional records 
were received from the SSA in March 2004 that show treatment 
for many disabilities to include back disability from the 
1990s onward.

On the substantive appeal, the veteran indicated that he 
believed that the initial inflammation of the back started in 
service and continued until the current time.  Submitted with 
the substantive appeal was a copy of an internet article on 
ankylosing spondylitis.  He noted that although he told Dr. 
Neal (in 1995) that he only had a five-year history of back 
pain, a disability such as spondylitis can take years to 
progress to the point where it is diagnosed.  

A May 2002 statement from the veteran's spouse indicates that 
she and the veteran had been married in 1971, that he had 
back problems since he was injured in service, and that he 
self-medicated his back for years before low back x-rays 
eventually revealed the correct diagnosis regarding chronic 
low back disability.

On VA examination in July 2002, the examiner noted that the 
claims folder was reviewed, but the veteran was not examined.  
It was noted that the veteran was placed on a physical 
profile in January 1974 for low back syndrome.  In April 
1974, a history of recurrent back pain was reported.  It was 
further noted that the veteran had been treated 
conservatively with good results.  There were no 
complications or sequalae.  The examiner noted that this was 
three months after the acute January 1974 event.  Much later 
in 2000, x-rays demonstrated the presence of low back 
arthritis.  A recent May 2001 treatment note showed a 76 
pound weight gain since service.  The assessments were a 
single episode of low back pain in service; x-ray evidence of 
bone and soft tissue changes of the low back in a morbidly 
obese male; and the earliest complaint of back pain as 
contained in the post service medical record dating from the 
1990s.  The examiner opined that the veteran's complaints of 
back pain were likely not related to trauma sustained in the 
service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

Where a veteran served 90 days or more and arthritis becomes 
manifest to a degree of ten (10) percent or more within 1 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

The veteran maintains that he currently suffers from low back 
disability to include arthritis that is related to service.  
The evidence does not support this claim. 

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
United States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

After a review of the lay and medical evidence of record, the 
Board finds that a preponderance of the evidence demonstrates 
that the veteran's currently diagnosed low back disabilities, 
to include arthritis and fibromyalgia, were not present 
during service or for many years thereafter.  Moreover, they 
have not been linked to any incident of active duty.  

The service medical records are silent with regard to the 
diagnosis of a chronic low back disability.  The veteran was 
placed on a limited physical profile in January 1974 for low 
back syndrome.  It is important to note that this was 
assessed as a temporary condition.  No independent treatment 
notation was made in January 1974.  Approximately three 
months later, at the time of the separation physical 
examination, the veteran reported suffering from recurrent 
back pain.  It was noted that the veteran had been treated 
conservatively in January 1974 for low back pain with good 
results as there had been no complications or sequalae.  On 
the separation physical examination, the back was clinically 
evaluated as normal.

In sum, the service medical records reveal the presence of 
low back pain in the months immediately prior to separation, 
but no more.  There is no evidence of any underlying chronic 
low back pathology.  In the case of Sanchez-Benitez v. West, 
13 Vet. App. 282 (1999), the Court determined that pain 
alone, without a diagnosed or identifiable underlying 
condition, does not in and of itself constitute a disability 
for which service connection may be granted.  The service 
medical records, therefore, do not demonstrate the presence 
of a chronic low back disability for which service connection 
may be granted.  

After service, the medical record is silent for almost 20 
years.  Private medical records from the 1990s show 
complaints of, treatment for, and diagnoses of multiple low 
back disabilities to include arthritis and fibromyalgia.  
None of these private medical records relate any chronic low 
back disability, that was first manifest almost 20 years 
after service, with disease or injury during service.  In a 
very similar vein, SSA records have been obtained to include 
a September 2000 decision that determined that the veteran 
was disabled for SSA purposes due to various disorders to 
include disability of the back; however, neither the SSA 
decision nor the voluminous evidence utilized by SSA in 
support of its decision, connects a post service low back 
disability with disease or injury during service.  

Of record are statements from the veteran and a statement 
from his spouse.  The veteran and his spouse are competent to 
provide evidence regarding observable facts; therefore, this 
lay evidence is sufficient to establish that the veteran 
suffered from back pain during and after service, but it is 
not adequate to connect any current low back disability with 
service. 

The question of whether the veteran's current low back 
disability is etiologically related to injury or disease in 
service is solely within the province of health care 
professionals.  In short, a medical diagnosis or a medical 
nexus opinion as to the relationship between current low back 
disability and service must come from a health care 
professional.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  It is therefore clear that the veteran's statements 
and his spouse's statement do not rise to the level of 
competent medical nexus evidence.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between any current low 
back disability and the veteran's service.  The Board has the 
duty to assess the credibility and weight to be given the 
evidence relative to this issue.  Wilson v. Derwinski, 2 Vet. 
App. 614, 618 (1992) (quoting Wood v. Derwinski, 1 Vet. App. 
190, 193 (1991), reconsideration denied per curiam, 1 Vet. 
App. 406 (1991)).

A July 2002 report of VA examination shows that the examiner 
reviewed the veteran's entire claims folder.  Based on a 
rather detailed and expansive review of the medical record, 
the examiner opined that the veteran's complaints of back 
pain were not related to trauma sustained in the service.  
Thus, the VA examiner provided a reasoned opinion based on an 
accurate review of the entire record.  The Board will accord 
significant probative value to this opinion.  There simply is 
no competent medical evidence or opinion to the contrary.  

The Board notes that the veteran has submitted excerpts from 
the internet regarding various topic to include ankylosing 
spondylitis.  These excerpts, however, contain no findings 
pertaining to the veteran's manifestation of a chronic low 
back disability that was first manifest many years after 
discharge from service.  As a lay person, relying on a 
generic medical treatise, the veteran is not qualified to 
render a medical opinion as to the etiology of his current 
low back disability.  See Wallin v. West, 11 Vet. App. 509, 
514 (1998) (holding that treatise evidence cannot simply 
provide speculative generic statements not relevant to the 
veteran's claim," but, "standing alone," must include 
"generic relationships with a degree of certainty such that, 
under the facts of a specific case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion" (citing Sacks v. 
West, 11 Vet. App. 314, 317 (1998))); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  The treatise supplied by 
the veteran simply provides speculative generic statements.  
Therefore, the aforementioned excerpts provide no probative 
value in the consideration of the veteran's claim. 

As the service and post medical evidence shows that the 
veteran was first diagnosed with chronic low back disability 
decades following discharge from service and that all such 
disabilities are unrelated to disease or injury during 
service, the Board concludes that the preponderance of the 
evidence is against the veteran's appeal.  Accordingly, the 
claim of entitlement to service connection for a low back 
disability must be denied.  The Board has considered the 
doctrine of affording the veteran the benefit of any existing 
doubt with regard to the claim for service connection; 
however, as the preponderance of the evidence is against the 
veteran's claim, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this issue on that basis.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in March 2001 and February 2004 as well 
as a statement of the case in April 2002 and supplemental 
statements of the case in August 2002 and March 2005, which 
notified the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran with regards to his 
claim.  In this regard, all available VA, private, and SSA 
records have been obtained.  Also of record are written 
statements from the veteran and his spouse.  In addition, the 
veteran stated in writing in May 2002 that he did not wish to 
appear and provide testimony at a personal hearing.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA orthopedic assessment in July 2002 to include a nexus 
opinion regarding the putative nexus between service and the 
veteran's current low back disability.  Upon review of the 
file, the Board is satisfied that the current record contains 
sufficient medical evidence to fully and fairly evaluate the 
veteran's appeal and thus there is no need to obtain an 
additional medical examination.  As an examination is 
unnecessary, the Board finds that the RO has satisfied the 
duty-to-assist obligations with respect to medical 
examinations.  The Board finds that every effort has been 
made to seek out evidence helpful to the veteran.  Therefore, 
the Board finds that VA has complied with the duty-to-assist 
requirements found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 
3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in March 2001 prior to the initial unfavorable AOJ 
decision in May 2001.


ORDER

Entitlement to service connection for a low back disability 
is denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


